
	

113 S3006 IS: To require the Secretary of Veterans Affairs to use existing authorities to furnish health care at non-Department of Veterans Affairs facilities to veterans who live more than 40 miles driving distance from the closest medical facility of the Department that furnishes the care sought by the veteran.
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3006
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to use existing authorities to furnish health care at
			 non-Department of Veterans Affairs facilities to veterans who live more
			 than 40 miles driving distance from the closest medical facility of the
			 Department that
			 furnishes the care sought by the veteran.
	
	1.Use of existing Department of Veterans Affairs authorities to furnish health care to certain
			 veterans who have geographic inaccessibility to care(a)In generalThe Secretary of Veterans Affairs shall use the authorities specified in subsection (b) to furnish
			 hospital care and medical services at non-Department of Veterans Affairs
			 facilities to veterans who  reside more than 40 miles driving distance
			 from the closest
			 medical facility of the Department to the residence of the veteran that
			 furnishes the hospital care or medical services that are sought by the
			 veteran, including a community-based outpatient clinic.(b)AuthoritiesThe authorities specified in this subsection are the following:(1)Section 1703 of title 38, United States Code, relating to contracts for the furnishing of hospital
			 care and medical services through non-Department facilities.(2)Section 101 of the Veterans Access, Choice, and Accountability Act of
			 2014 (Public Law 113–146; 128 Stat. 175), relating to the furnishing of
			 hospital care and medical services to veterans through non-Department
			 entities if the veteran is unable to schedule an appointment for the
			 receipt of such care or services within the wait-time goals of the
			 Veterans Health Administration.(3)Any other authority under the laws administered by the Secretary relating to the furnishing of
			 hospital care and medical services at non-Department facilities.(c)Hospital care and medical servicesIn this section, the terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code.
			
